SEPARATION AGREEMENT & MUTUAL RELEASE
 
THIS SEPARATION AGREEMENT AND MUTUAL RELEASE (this “Agreement”) is made as of
June 4, 2008 (the “Effective Date”) by and between GoFish Corporation (the
“Company”), a Nevada corporation maintaining its principal offices at 706
Mission St., 10th Floor, San Francisco, CA 94103, and Michael Downing an
individual residing at 2299 Pacific #51, San Francisco, CA (“Mr. Downing,” and,
collectively with Company, the “Parties,” and each a “Party”).
 
WHEREAS, Mr. Downing is currently employed by the Company as its Chief Executive
Officer pursuant to an Employment Agreement, dated as of October 27, 2006 (the
“Employment Agreement”), and serves on the Company’s Board of Directors (the
“Board”);
 
WHEREAS, Mr. Downing was previously granted an option (the “2006 Option”) to
purchase 500,000 shares of common stock of the Company under the Company’s 2006
Equity Incentive Plan pursuant to a Stock Option Award Agreement dated October
27, 2006 (the “Option Agreement”);
 
WHEREAS, Mr. Downing has debt outstanding to the Company in the amount of
$17,876.05 (the “Debt”);
 
WHEREAS, Mr. Downing had previously entered into a Lock-up Agreement with
Tompkins Capital Group (“Tompkins Capital”), dated October 27, 2006 (the
“Lock-up Agreement”), under which the Company has certain rights; and
 
WHEREAS, the Company and Mr. Downing have mutually agreed to terminate the
existing employment relationship and his service on the Board, to enter into a
consulting relationship and to provide for certain other matters.
 
NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Mr. Downing hereby agree as follows:
 
1. Cessation of Employment and Board Service. Mr. Downing and the Company
acknowledge and agree that Mr. Downing shall resign as Chief Executive Officer
of the Company and as a member of the Board effective as of the date on which
the Company hires a new Chief Executive Officer (the “Separation Date”). As of
the Separation Date, Mr. Downing will no longer hold any positions as an
employee with the Company or on the Board. The Employment Agreement will be
terminated as of the Separation Date and will no longer have any force or
effect, except as specifically referenced in this Agreement.
 
2. Accrued Salary and Vacation; Expense Reimbursement. The Company agrees that
it will pay Mr. Downing all accrued salary, and all accrued and unused vacation
benefits earned through the Separation Date, if any, subject to standard payroll
deductions, withholding taxes and other obligations. Mr. Downing understands
that he is entitled to this payment regardless of whether or not he signs this
Agreement. Mr. Downing agrees that he has submitted his final documented expense
reimbursement statement reflecting all business expenses he incurred prior to
and including the Separation Date, and acknowledges receipt of the full amount
of reimbursement therefor.
 
3. Forgiveness of Debt. The Company agrees to forgive and waive the Debt as of
the Separation Date.
 
4. Lock-up Agreement and Restrictions on Transfer.
 
4.1. The Company and Mr. Downing hereby agree to terminate the Lock-up Agreement
and the Company waives the restrictions on transfer set forth therein. The
Company will use reasonable efforts to obtain Tompkins Capital’s agreement to
terminate the Lock-up Agreement, as provided in the Lock-up Agreement.
 
1

--------------------------------------------------------------------------------


 
4.2. For two years from the Effective Date, Mr. Downing will not sell any shares
of the Company’s stock during any 30 calendar day period that would exceed
twenty-five percent (25%) of the aggregate volume of the Company’s stock that
was sold in the preceding 25 trading days.
 
4.3. Upon completion of the 90-day period provided in Rule 144, the Company will
issue a legal opinion to its transfer agent requesting the removal of the
restrictive legends on Mr. Downing’s shares.
 
5. Stock Options. Mr. Downing and the Company agree that the 2006 Option shall
be cancelled effective as of the Separation Date with respect to all shares of
common stock of the Company subject to the 2006 Option and the Option Agreement
shall be of no further force and effect.
 
6. Consulting Services. In consideration for the release of claims set forth
below and other promises and covenants set forth herein, the Company will enter
into a consulting agreement with Mr. Downing (or his affiliate) for the period
of one year (the "Consulting Period"). Mr. Downing will receive compensation
under the consulting agreement in the amount of one hundred twenty thousand
dollars per year ($120,000), payable monthly. In addition, as compensation for
his services as a consultant, Mr. Downing will receive an option to purchase
three hundred thousand (300,000) shares of common stock of the Company with an
exercise price equal to the closing price of Company’s common stock on the OTC
Bulletin Board on the grant date thereof.
 
7. Benefits. Mr. Downing will be offered benefits to which he is entitled under
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), and Mr.
Downing retains all benefits under Company’s 401(k) Plan. If Mr. Downing timely
elects COBRA benefits, Company will pay all of Mr. Downing’s COBRA benefits,
directly to the COBRA administrator, for a period of twelve months, so that Mr.
Downing is fully covered.
 
8. No Other Entitlement. Mr. Downing confirms that no other monies are due to
him from Company relating to his service as an employee. Mr. Downing
acknowledges that he has no entitlement to enter into the consulting agreement
and receive the consideration set forth in Sections 3, 5, 6 and 7 above, other
than in consideration of his general release of all claims against Company.
 
9. Company Property. Mr. Downing shall promptly return all Company property in
his possession or control, except for Mr. Downing’s Company-provided notebook
computer, which Mr. Downing will be allowed to retain.
 
10. Confidential Information; Non-Disparagement. Mr. Downing recognizes and
acknowledges that the performance of his services for Company has resulted in
its disclosure to him of certain proprietary and confidential and financial
information. Mr. Downing agrees that:
 
10.1.  he will not disclose or use any of Company’s confidential, proprietary or
financial information for his own or any other person’s or entity’s benefit
unless such use or disclosure is specifically consented to in writing by
Company.
 
10.2. he will not, directly or indirectly, for himself or on behalf of any other
person or entity, induce or attempt to induce any of Company’s personnel to do
anything contrary to the best interests of Company.
 
10.3. he will not make any disparaging remarks, or otherwise take any action
that could reasonably be anticipated to cause material damage to the reputation,
goodwill or business of Company or any employees of Company, or otherwise make
remarks that may reflect negatively upon Company or any of its Mr. Downings in
any context or setting.
 
2

--------------------------------------------------------------------------------


 
11. Mutual Release of Claims. In consideration for the obligations of both
parties set forth in this Agreement, Mr. Downing and Company, on behalf of
themselves, and their respective heirs, executors, officers, directors,
employees, stockholders, administrators, successor corporations and assigns,
hereby fully and forever release each other and their respective heirs,
executors, officers, directors, employees, stockholders, administrators,
successor corporations and assigns, of and from any claim, duty, obligation or
cause of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that any of them may possess arising from any
omissions, acts or facts that have occurred up until and including the date of
this Agreement including, without limitation:
 
11.1. any and all claims relating to or arising from the Employment Agreement
and Mr. Downing’s employment relationship with Company and the termination of
that relationship;
 
11.2. any and all claims for wrongful discharge of employment; breach of
contract, both express and implied; breach of a covenant of good faith and fair
dealing, both express and implied, negligent or intentional infliction of
emotional distress; negligent or intentional misrepresentation; negligent or
intentional interference with contract or prospective economic advantage;
negligence; and defamation;
 
11.3. any and all claims for violation of any federal, state or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Americans with Disabilities Act of
1990, the Fair Labor Standards Act; the Fair Credit Reporting Act; the Age
Discrimination in Employment Act of 1967; the Older Workers Benefit Protection
Act; the Mr. Downing Retirement Income Security Act of 1974; the Worker
Adjustment and Retraining Notification Act; the Family and Medical Leave Act;
the Sarbanes-Oxley Act of 2002; the California Family Rights Act; the California
Labor Code, except as prohibited by law; the California Workers’ Compensation
Act, except as prohibited by law; and the California Fair Employment and Housing
Act;
 
11.4. any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination; and
 
11.5. any and all claims for attorneys’ fees and costs.
 
The Parties agree that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. Notwithstanding any other term in this Agreement, this release does
not extend to any obligations incurred under this Agreement. This release does
not release claims that cannot be released as a matter of law, including, but
not limited to, claims under Division 3, Article 2 of the California Labor Code
(which includes California Labor Code section 2802 regarding indemnity for
necessary expenditures or losses by employee) and claims prohibited from release
as set forth in California Labor Code section 206.5 (specifically “any claim or
right on account of wages due, or to become due, or made as an advance on wages
to be earned, unless payment of such wages has been made”).
 
12. California Civil Code Section 1542. The Parties acknowledge that they have
been advised to consult with legal counsel and are familiar with the provisions
of California Civil Code Section 1542, a statute that otherwise prohibits
unknown claims, which provides as follows:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
 
3

--------------------------------------------------------------------------------


 
The Parties, being aware of said code section, agree to expressly waive any
rights they may have thereunder, as well as under any other statute or common
law principles of similar effect.
 
13. No Admission. This Agreement shall not be in any way construed as an
admission by Company that it has acted wrongfully with respect to Mr. Downing or
any other person, or that Mr. Downing has any rights whatsoever against Company.
 
14. Miscellaneous.
 
14.1. Successors and Assigns. This agreement shall be binding on the parties and
upon their heirs, administrators, representatives, executors, successors and
assigns and shall inure to their benefit and to that of their heirs,
administrators, representatives, executors, successors and assigns.
 
14.2. Severability. The provisions of this Agreement are severable. If any
provision is held to be invalid or unenforceable, it shall not affect the
validity or enforceability of any other provision. A court may modify any
otherwise unenforceable clause set forth herein to render this Agreement
enforceable.
 
14.3. Headings. The headings of the sections contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.
 
14.4. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.
 
14.5. Notices. Any notice given to a party shall be in writing and shall be
deemed to have been given when delivered personally or sent to by certified or
registered mail, postage prepaid, return receipt requested, or by a nationally
recognized courier service, duly addressed to the party concerned at the address
indicated in the introductory paragraph hereto, or to such changed address as
such party may subsequently give such notice of.
 
14.6. Governing Law; Arbitration. This Agreement shall be governed by and
construed under the laws of the State of California as such laws are applied to
contracts made and to be fully performed entirely within that state between
residents of that state. Any claim, dispute or controversy arising out of this
Agreement, the interpretation, validity or enforceability of this Agreement or
the alleged breach thereof shall be submitted by the parties to binding
arbitration by the American Arbitration Association under its then existing
commercial rules. The site of the arbitration proceeding shall be in San
Francisco, California, or another location mutually agreed to by the parties.
 
14.7. Entire Agreement; Modification. This Agreement sets forth the entire
agreement between the parties hereto and supersedes any and all prior oral or
written agreements or understandings between Mr. Downing and Company concerning
the subject matter of this Agreement. This Agreement may not be altered, amended
or modified, except by a further written document signed by both parties.
 
14.8. Voluntary Execution and Acceptance. This Agreement is executed voluntarily
and without any duress or undue influence on the part or behalf of the parties
hereto, with the full intent of releasing all claims. The parties acknowledge
that:
 

 
14.8.1.
they have read this Agreement and are fully aware of its legal and binding
effect;

 
4

--------------------------------------------------------------------------------


 

 
14.8.2.
the terms of this Agreement are the product of mutual negotiation and compromise
between Mr. Downing and Company;

 

 
14.8.3.
they understand the terms and consequences of this Agreement and of the releases
it contains and that this Agreement settles, bars, and waives any and all claims
that the parties have or could possibly have against the other party, unless
prohibited from releasing such claim by law;

 

 
14.8.4.
they have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel. MR. DOWNING WAS ADVISED AND
ENCOURAGED BY COMPANY TO CONSULT WITH AN ATTORNEY OR ANYONE ELSE OF HIS CHOOSING
WHO IS NOT EMPLOYED BY COMPANY.

 
Company and Mr. Downing now voluntarily and knowingly execute this Agreement, as
of the date first above.
 


GOFISH CORPORATION
 
 
 
 
Michael Downing
 
 
 
By:
Its:
   

 
5

--------------------------------------------------------------------------------

